                             UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

 MICHAEL PECORA, on behalf of himself )                         C/A: 4:18-cv-01422-RBH
 and all others similarly situated,   )
                                      )
                 Plaintiff,           )
                                      )
         v.                           )                         ORDER TO ALLOW
                                      )                       ELECTRONIC SERVICE
 THE BIG M CASINO, INC. and JOHN      )
 DOES 1-10,                           )
                                      )
                 Defendants.          )
                                      )


        Upon consent of the parties, the parties in this action are required to observe the following

terms for service of items not filed with the court:

        IT IS ORDERED that if an email is sent by 6:00 p.m., service will be effective three (3)

days after the date of the email, as if service had been by mail. If an email is sent at 6:01 p.m. or

later, then service will be effective four (4) days after the date of the email.

        IT IS ORDERED that if an attorney for any of the parties has computer problems that

prevents timely receipt of any particular document, then that attorney should submit an affidavit

to all counsel explaining the problems and the date on which the attorney did receive the document.

Service will then be effective when the attorney received the document using the times in the

second paragraph above.


                              [SIGNATURE PAGE TO FOLLOW]




                                              Page 1 of 2
Order to Allow Electronic Service
C/A: 4:18-cv-01422-RBH



       AND IT IS SO ORDERED.


March 1, 2019                                               s/ R. Bryan Harwell
Florence, South Carolina                                    R. Bryan Harwell
                                                            United States District Judge




 WE SO MOVE:                                      WE CONSENT:


                                                         s/ Allan R. Holmes
 Bruce E. Miller, Esq. (Fed ID 3393)              Allan R. Holmes, Esq.
 BRUCE E. MILLER, P.A.                            Cheryl H. Ledbetter, Esq.
 147 Wappoo Creek Drive, Suite 603                GIBBS & HOLMES
 Charleston, SC 29412                             171 Church Street, Suite 110
 T: 843.579.7373                                  Charleston, SC 29401
 F: 843.614.6417                                  T: 843-722-0033
 bmiller@brucemillerlaw.com                       F: 843-722-0114
                                                  aholmes@gibbs-holmes.com
 ATTORNEY FOR MICHAEL PECORA,                     cledbetter@gibbs-holmes.com
 on behalf of himself and all others similarly
 situated                                                 – and –

                                                  Emma Ruth Brittain, Esq.
 Date: March 1, 2019                              THOMAS & BRITTAIN, P.A.
                                                  P. O. Box 1290
                                                  Myrtle Beach, SC 29578
                                                  T: 843-692-2628
                                                  F: 843-692-0928
                                                  erbrittain@myrlaw.com


                                                  ATTORNEYS FOR THE BIG M CASINO
                                                  INC.

                                                  Date: March 1, 2019




                                            Page 2 of 2
